Broyles, C. J.
1. The defendants were convicted of the offense charged (assault with intent to murder). The evidence connecting them with that offense was wholly circumstantial; and the failure of the court to instruct the jury, even in the absence of a timely and appropriate written request, on the law of circumstantial evidence, was error.
2. Since the defendants were convicted of an assault with intent to murder, the fact that the court charged on the lesser offense of shooting at another, if error, was not prejudicial.
3. The other special assignments of error are without merit; and the general grounds of the motion for new trial are not now considered.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.